USCA4 Appeal: 19-1309    Doc: 16        Filed: 05/28/2019   Pg: 1 of 1


                                                                     FILED: May 28, 2019

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT

                                      ___________________

                                           No. 19-1309
                                         (4:10-mc-00001)
                                      ___________________

        DANIEL J. WILLIS

                     Plaintiff - Appellant

        v.

        TOWN OF TRENTON, NC, ET AL

                     Defendant - Appellant

                                      ___________________

                                           ORDER
                                      ___________________

              The court dismisses this proceeding for failure to prosecute pursuant to Local

        Rule 45.

                                              For the Court--By Direction

                                              /s/ Patricia S. Connor, Clerk




                   Case 4:10-mc-00001 Document 43 Filed 05/28/19 Page 1 of 1
